Citation Nr: 1508986	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (BVA or Board) from a December 2008 rating decision of the VA Regional Office in Philadelphia, Pennsylvania that denied service connection for Crohn's disease.

In September 2012, the Board remanded the claim for further development and in July 2014, the Board remanded the Veteran's claim to schedule him for an appropriate hearing.  

In December 2014, the Veteran testified at a Video Conference hearing before the undersigned; a transcript of that hearing has been associated with the Veteran's electronic file.  


FINDING OF FACT

Crohn's disease did not have its clinical onset in service and is not otherwise related to active duty. 


CONCLUSION OF LAW

The criteria for service connection for Crohn's disease are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2008 letter, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess, 19 Vet. App. 473 (2006).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), military personnel records, VA and private treatment records have been obtained, as well as lay statements by the Veteran and his friends.  The Board is unaware of any outstanding evidence or information that has not already been requested.  

The Board finds that the September 2012 and July 2014 remand instructions have been substantially met.  Stegall v. West, 11 Vet. App. 268 (1998).  First, in November 2012, the Veteran was afforded a VA examination on the issue decided herein and subsequent opinions were obtained in January and March 2013.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as to the nature and etiology of any Crohn's disease.  There is no showing that the opinions or their rationale are inadequate or somehow faulty. 

In December 2014, the Veteran was scheduled for a Video Conference hearing.  The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issue on appeal was identified and the requirements to establish service connection were explained.  The Veteran was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must also determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 
The medical evidence of record clearly shows that the Veteran has a diagnosis of Crohn's disease, meeting one of the fundamental elements of a service connection claim-current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes Crohn's disease to service

To the extent the Veteran is claiming that Agent Orange caused his Crohn's disease, the Board notes that the Veteran's service personnel records indicate that the Veteran had service in Korea while on active duty. The United States Department of Defense ("DOD") has confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea. Agent Orange was used to defoliate the fields of fire between the front line defensive positions and the south barrier fence. If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply. See MR21- 1MR, Part VI, Chapter 2, Section B.  In this case, the Veteran's service in Korea was from July 1965 to August 1966, prior to the identified period.  There is no suggestion in the record that the Veteran was exposed to Agent Orange while on active duty, including in Korea, and to the extent he is claiming otherwise, the unsupported allegation is not convincing.  As such, service connection based on Agent Orange exposure in Korea is not warranted. 

In regards to the Veteran's reports of experiencing stomach pain/problems in service, the Board notes that he is competent to report stomach symptoms that he observed and is within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Stomach pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to experiencing stomach pain.  

In his May 2009 Notice of Disagreement, the Veteran indicated that during his final year in the Army Reserves, he started to notice blood in his stools along with other symptoms.

In his July 2009 Substantive Appeal, the Veteran reported that over an extended period of time in Korea, he began to have problems with his digestive system, such as cramps, upset stomach, vomiting, and diarrhea.  He indicated that he did not seek treatment in service, because he feared that he would be reassigned to another unit.  He claimed that during his tour in Korea, he continues to have periodic bouts with stomach problems and intestinal cramps.  He stated that he did not report problems upon separation because he did not want to delay his separation from service.  

In a February 2010 statement in support of claim, the Veteran indicated that after he was discharged from service, he self-treated his stomach pain and diarrhea with antacids for 8-10 years until he learned that he could obtain treatment through the VA Hospital.  
 
In a June 2010 statement in support of claim, the Veteran reported that he began to experience symptoms of Crohn's disease such as constant bowel eruption and bleeding ulcers while serving in Korea from 1968 to 1969.  

In a statement in support of claim received in January 2013, the Veteran reported that he began to experience stomach and digestive system problems within one month of his arrival in Korea, which continued to worsen as well as increase in frequency through his 15 month tour. 

During his December 2014 Video Conference hearing, the Veteran testified that he began to experience symptoms related to Crohn's disease during his last year of service after he returned from serving in Korea.  During this time, he noticed pain in his stomach.  He claims he self-medicated with antacids and barbiturates to treat his stomach pain. 

Service treatment records are negative for any complaints, treatment, or diagnoses related to Crohn's disease.  On January 1967 separation report of medical history, the Veteran specifically denied having rectal disease; frequent indigestion; with gain or loss; stomach, liver, or intestinal trouble.  No abnormalities of the abdomen or viscera, G-U system, or anus and rectum were shown on separation examination.   

The Board notes that in a January 1967 private medical record, it was noted that the Veteran complained of shaking and constant burning epigastric pain for two months.  The Veteran was prescribed Maalox and other medications.  In a November 1967 statement from the January 1967 medical provider, the examiner found the Veteran to have epigastric pain with no diagnosis.

In a September 1967 VA medical record, the Veteran indicated that since January 1967, he has had nondescript, non-ulcer like pain in his mid-epigastrium that was relieved by medication from the VA.  He was hospitalized from September 15, 1967 to October 5, 1967 and diagnosed with an anxiety reaction with conversion symptoms.

During a June 1973 VA examination, a review of the Veteran's digestive and G-U systems were negative for any signs or symptoms of a disorder.  

The medical records from the Philadelphia VA 'Medical Center dated as early as November 1983 noted that the Veteran had been experiencing symptoms associated with Crohn's disease for approximately 7 years (1976).  

The Veteran received a general VA examination in September 1996.  The examiner noted that no medical records were available and that without any  documentation; it would be difficult to know if he had Crohn's disease, as he presently had no manifestations of it and did not receive medicine for it.  The examiner found the Veteran to have Crohn's disease, by history only.

To the extent the Veteran is claiming that he had epigastric pain in service and proximate to active duty, his testimony is competent and credible.  However, recollection of constant bowel eruption, bleeding ulcers, and more severe and constant symptoms are not convincing or reliable.  Service treatment records are negative for gastrointestinal symptoms and the separation examination is normal.  When the Veteran was treated for epigastric pain in the months following active duty, the reported symptoms were not severe and it was indicated that they were relieved by over the counter medications.  No gastrointestinal disease was diagnosed.  Subsequent treatment records are negative for abdominal complaints and when the Veteran filed for compensation  pertaining to other disabilities as early as 1967, there was no claim of gastrointestinal disease.  If gastrointestinal symptoms were so severe, it seems that he would have filed an appropriate claim for compensation when he knew of the program and did file a claim for other disability; he did not make any such assertions until he filed his claim for Crohn's disease in October 2008 approximately 31 years after separation from service.  When seen in 1983, the Veteran reported that he had symptoms associated with Crohn's for approximately 7 years, which would place their onset approximately 9 years following active duty.  In essence, the lay evidence does not support a finding that Crohn's symptoms were continuous since active duty.  

The Boards has also considered statements submitted in February 2010 from E.G. and S.A.M indicating that since the Veteran's discharge, he suffered from digestive dysfunction or stomach problems during family functions, etc., which he treated with antacid.  Again, to the extent this supports the Veteran's claim of epigastric distress in service and shortly thereafter, the statements are competent and credible.  To the extent they are claiming that Crohn's symptoms were present during or shortly after service and continued since then, they are less convincing than the other evidence previously discussed.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that Crohn's disease is exhibited by gastrointestinal symptoms is commonly known and, therefore, the Veteran's testimony that his Crohn's diseaseis related to in-service and post service epigastric distress has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2013 VA medical opinions more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions along with service treatment records, post service-medical records, medical literature and November 2012 VA examination report.

On November 2012 VA examination and January 2013 addendum report, the examiner found that the Veteran's Crohn's disease with a history of enterovesical fistula and ileosigmoid fistula, status post ileovesical fistula repair was not due to or caused by the condition for which he was treated in the service.  Also, the Veteran had Crohn's disease, status post intestinal surgery, fistula, and intestinal resection, which was not due to the service.  The examiner stated that her opinion was based upon her review of the claims file and a review of the expert literature.  The examiner considered that the Veteran had evidence in his claims file that he was treated for epigastric discomfort; however, she determined that there was no evidence of Crohn's disease in the 1960's when he was in the service.  She noted that his separation physical included a normal bowel examination with no complaints of the bowel.  The examiner found that the Veteran's Crohn disease was not due to or caused by service-related conditions.

In a March 2013 opinion, a different VA examiner reviewed the claims file and opined that the Veteran's Crohn's disease was less likely as not due to a condition for which he was treated during active duty service.  The examiner added that it was less likely as not that the Veteran's diagnosed Crohn's disease had its onset during the service or was caused by the service including, as contended by the Veteran, due to the ingestion of foods prepared in Korea.  The examiner reasoned that the Crohn's disease was not diagnosed until many years after leaving active duty service.  The examiner noted that the evidence in the service treatment records revealed that there was no clear etiology for the Veteran's symptoms of epigastric burning and clinical heartburn type symptoms, which were relieved by medications and therapy. The examiner found that this would likely not be consistent with Crohn's disease.  The examiner explained that Crohn's disease would present with a multitude of other symptoms to include but not limited to diarrhea, fatigue, weight loss, cramping abdominal pain, and would not typically be improved with therapy directed at epigastric burning or clinical heartburn type symptoms.  Given this, as well as the duration of time until the actual condition was diagnosed, it seemed unlikely that the Veteran had onset of Crohn's disease during the service

The examiner stated that there was no medical evidence-based literature that suggested that ingestion of foods prepared in Korea could result in the development of Crohn's disease.  The examiner explained that this condition had a multitude of risk factors, including genetic, but the actual development from what he had been able to ascertain in the evidence-based medical literature was not caused by foodborne illness.  

Therefore, based on the aforementioned rationale as well as review of the evidence-based medical literature, the examiner was aware of, history and physical findings, as well as review of the remainder of the records review, it is less likely than not that this condition had its onset during the service and/or was due to the ingestion of foods prepared in Korea.

The examiner noted that there had been no interval change in the Veteran's condition and the VA examination in November of 2012 was an accurate representation of his condition.  

The Board accepts the January and March 20013 VA examiners' opinions as being the most probative medical evidence on the subject.  See Boggs v. West, 11 Vet. App. 334 (1998).  Furthermore, there is no contrary opinion of record.

In conclusion, the preponderance of the evidence is against a finding that the Veteran's Crohn's disease is related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for Crohn's disease is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


